          Case 7:20-cr-00596-KMK Document 3 Filed 11/17/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  November 17, 2020
BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Eric Warren, 20 Cr. 596

Dear Judge McCarthy:

       This morning, the defendant was writted into federal custody on the above-referenced
sealed indictment. As a result, the Government respectfully requests that the Court unseal the
indictment.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney


                                           By:    /s/ Derek Wikstrom
                                                  Derek Wikstrom
                                                  Assistant United States Attorney
                                                  Tel: (914) 993-1946

SO ORDERED:



                         _ _ 
_____________________________________
  _________________________
HONORABLE
 ONORABLE JUDITH C  C. M
                       McCARTHY
                       MccCA
UNITED STATES MAGISTRATE JUDGE
